On Rehearing.
BRETT, J.
On petition for rehearing, having again reviewed the record herein, and in light of cases of a similar nature, Maloon v. State, 38 Okla. Cr. 34, 259 P. 173; Littleton v. State, 19 Okla. Cr. 461, 200 P. 716; Wing-*175field v. State, 89 Okla. Cr. 45, 205 P. 2d 320; Hood v. State, 70 Okla. Cr. 334, 106 P. 2d 271, and recognizing that one of tlie objects of modern institutional custody is reformation, and because of the extreme youth of the defendant, he being a mere boy 18 years of age, the judgment and sentence herein imposed, under the authority of Title 22 O.S.A. 1941 § 1066, is hereby modified to a term of 25 years and as so modified is affirmed.
JONES, P. J., and POWELL, J., concur.